Exhibit 10.1
 
[KPMG Corporate Finance LLC Letterhead]
 


 
June 3, 2009
 
Privileged and Confidential

 
Empire Resorts, Inc.
204 State Route 17B
Monticello, NY 12701
 
Attn:      Joseph Bernstein
Bruce Berg
 
Re:  Engagement of KPMG Corporate Finance
 
Gentlemen:
 
This letter confirms the terms of the agreement (the “Agreement”) by and between
KPMG Corporate Finance LLC (“KPMGCF”) and Empire Resorts, Inc. (“Empire”) and
its subsidiary Monticello Raceway Management Inc. (“MRMI” and collectively with
Empire, the “Company”) whereby the Company, from the date of this Agreement
through the end of the Engagement Period (as defined below), has retained KPMGCF
as the Company’s exclusive financial advisor to raise for the Company up to $75
million in newly sourced capital (the “Transaction”) to address pending maturity
and contractual issues relating to the Company’s $65 million obligation to note
holders under second lien notes due July 31, 2014 (callable by individual note
holders on July 2 through July 31, 2009), and the transaction costs related
thereto (the “Engagement”).
 
The term “Transaction” shall include, with respect to new funds sourced by KPMG
pursuant to this Agreement: (i) a private placement of equity securities or debt
obligations of the Company and/or any affiliate or subsidiary thereof, in one or
more related transactions, to one or more “Accredited Investors” (as such term
is defined in Rule 501 under the Securities Act) and/or source(s) of financing,
in the form of debt obligations (including term and revolving debt and credit
support facilities such as letters of credit), common stock, convertible
preferred stock, convertible debt securities, preferred stock, equity-linked
securities, warrants, equity or equity-linked joint ventures or other equity or
equity-linked arrangements (collectively, “Securities”) and/or (ii) the direct
repurchase or retirement of all or a portion of the existing debt obligations of
the Company.
 
Neither the Company nor KPMGCF will offer or sell Securities in a Transaction to
any investor unless it reasonably believes at the time of any offer and sale of
the Securities that each purchaser of the Securities is an “Accredited Investor”
or an otherwise sophisticated investor satisfactory to the Company and
KPMGCF.  Neither the Company (or any person acting on its behalf) nor KPMGCF
will offer or sell the Securities by any form of general solicitation or general
advertising, including the methods described in Rule 502(c) under the Securities
Act.  The Company will file in a timely manner with the Securities and Exchange
Commission (the “SEC”) any notices with respect to the Securities required by
Rule 503 and will furnish to KPMGCF promptly thereafter a signed copy of each
such notice. The Company shall have the right to accept, limit the capital
commitment of, or reject any proposed purchaser of the Securities.
 

--------------------------------------------------------------------------------


 
All communications and inquiries from prospective investors regarding a
Transaction, whether directed to Company (including but not limited to its
officers, agents and employees), or Company’s counsel, accountants or other
professionals, shall be re-directed to KPMGCF or KPMGCF shall be given notice of
same.
 
1.           Scope of Engagement.  KPMGCF’s representation of the Company in
connection with the Engagement will include, at the reasonable request or
direction of the Company and in conjunction with the Company’s legal and other
advisors:
 
(a)         Analyzing the Company’s business and financial projections;
 
(b)         Evaluating the Company’s strategic and financial alternatives;
 
(c)         Advising the Company on strategies for negotiating with the holders
of existing debt and other liabilities of the Company (the “Creditors”) and
other stakeholders of the Company (including, without limitation, the Company’s
suppliers, customers and employees and governmental officials, and their
respective professionals) in connection with any of the services to be provided
by this Agreement;
 
(d)         Participating in meetings or negotiations with the Creditors and
other stakeholders in connection with Section 1(c);
 
(e)         Meeting with the Company’s Officers or Board of Directors to discuss
the proposed financial restructuring;
 
(f)          Assisting the Company in evaluating, structuring, negotiating and
implementing the terms and conditions of the proposed financial restructuring;
 
(g)         Preparing descriptive materials to be provided to potential parties
to a Transaction;
 
(h)         Assisting the Company in identifying, contacting and screening
potential parties to a Transaction;
 
(i)          Assisting the Company to prepare a due diligence data room and to
coordinate the due diligence investigations of potential parties to a
Transaction;
 
(j)          Analyzing proposals that are received from potential parties to a
Transaction;
 
(k)         If applicable, evaluating the prospects for debtor-in-possession
financing, cash collateral usage and adequate protection therefore, and the
prospects for exit financing in connection with any plan of reorganization and
any budgets relating thereto;
 
2

--------------------------------------------------------------------------------


 
(l)          If applicable, assisting the Company in the preparation of a
disclosure statement and plan of reorganization (collectively, a “Plan”) and in
the confirmation of such Plan;
 
(m)        If applicable, providing testimony in court, on behalf of the
Company, if necessary or as reasonably requested by the Company, subject to the
terms of this Agreement; and
 
(n)         Performing such other services as may be mutually agreed upon.
 
2.           Additional Services.  KPMGCF’s services are limited to those
specifically set forth in Section 1 or subsequently agreed upon in writing by
the parties hereto, and KPMGCF shall have no obligation or responsibility to
provide any other services.  Any services beyond the scope of this Agreement,
including any services that the Company may request in the event of a bankruptcy
proceeding, shall be subject to a written agreement and such fees as agreed to
between KPMGCF and the Company.  KPMGCF is providing its services hereunder as
an independent contractor, and the parties agree that this Agreement does not
create an agency or fiduciary relationship between KPMGCF and the Company.
 
3.           Representation.  KPMGCF’s duties hereunder run solely to the
Company. All financial advice, written or oral, provided by KPMGCF to the
Company pursuant to this Agreement is intended solely for the use and benefit of
the Company, which agrees that such advice may not be disclosed publicly (except
in court pleadings, if any, to be filed by the Company in connection with the
Transaction) or made available to third parties without the prior written
consent of KPMGCF. At the direction of the Company’s counsel, certain
communications and correspondence between KPMGCF and the Company, and work
product and analyses prepared by KPMGCF for the Company in connection with this
matter, will be considered to have been made in preparation for litigation over
the restructuring of the Company, and accordingly will be subject to
attorney-client and work-product privileges. Any non-public information provided
to KPMGCF shall not be disclosed by KPMGCF without the prior written consent of
the Company.
 
4.           Term of Agreement.  This Agreement shall commence as of the
Effective Date (as defined below) and shall continue until September 30, 2009,
and may be extended thereafter upon the mutual written agreement of both parties
or terminated after the expiration of fourteen (14) days after either party
gives written notice of termination to the other party. (the “Engagement
Period”).  The provisions of Section 4 and Section 5 shall survive any
termination of this Agreement to the extent such provisions relate to the
payment of fees due and expenses incurred on or before the effective date of
termination.  The provisions of Section 3 and Section 8 through Section 22 shall
also survive any termination of this Agreement and shall remain in
effect.  Additionally, if this Agreement is terminated by the Company, KPMGCF
shall be entitled to payment of:  Transaction Fee (as defined below) if an
agreement with respect to a Transaction is entered into, or a Transaction is
announced or consummated, within twelve (12) months of the effective date of
such termination with respect to (i) prospective investors sourced by KPMGCF
pursuant to this Agreement who have executed a nondisclosure agreement prior to
the date of termination of this Agreement relating to their interest in
participating in a Transaction and who have received substantive transaction
information from KPMGCF regarding such Transaction, or (ii) if Empire waives the
requirement of a nondisclosure agreement and KPMGCF has provided a prospective
investor sourced by KPMGCF pursuant to this Agreement with substantive
transaction information regarding such transaction prior to the date of
termination of this Agreement.  Empire may terminate this agreement upon written
notice to KPMGCF in the event that Lorie Beers is no longer employed by KPMGCF
or is no longer responsible for managing the Company’s account.
 
3

--------------------------------------------------------------------------------


 
5.           Fees and Expenses.
 
(a)         Retainer.  An earned upon receipt and non-refundable (including,
without limitation, upon the filing by the Company of a voluntary petition for
relief under the Bankruptcy Code (as defined below)) retainer of $75,000 payable
in cash upon the signing of this Agreement.
 
(b)         Monthly Fee.  An earned upon receipt monthly fee of $60,000 payable
in cash on the first day of each month thereafter.
 
(c)         Transaction Fee.  In addition to all other payments pursuant to this
Section 5, (i) immediately upon consummation of a Restructuring Transaction, the
Company shall pay KPMGCF a cash fee equal to the pro rata portion of the Minimum
Fee based on the percentage of the outstanding debt obligations that are
modified (the “Restructuring Fee”) and (ii) immediately upon consummation of a
Recapitalization Transaction, the Company shall pay KPMGCF a cash fee (the
“Recapitalization Fee” and, together with the Restructuring Fee, the
“Transaction Fee”) equal to the greater of (a) the Minimum Transaction Fee or
(b) the sum of the following percentages of the Recapitalization Consideration
(as defined below):
 
(i)           6.0% of any Recapitalization Consideration from $0-$10 million,
plus
 
(ii)          3.0% of any Recapitalization Consideration between $10 million and
$25 million, plus
 
(iii)        2.25% of any Recapitalization Consideration between $25 million and
$45 million, plus
 
(iv)        2.0% of any Recapitalization Consideration between $45 million and
$65 million, plus
 
(v)         1.5 % of any Recapitalization Consideration between $65 and $75
million;
 
;provided, however, for purposes of clarification, the Restructuring Fee and the
Recapitalization Fee shall not both be applied to the same portion of the
indebtedness that is restructured or refinanced.
 
4

--------------------------------------------------------------------------------


 
(d)         Notwithstanding anything to the contrary in this Agreement:
 
(A) No Transaction Fee or Minimum Transaction Fee shall be paid to KPMGCF with
respect to any refinancing or acquisition of the first mortgage credit facility
of up to $10 million by the parties listed on Exhibit A attached hereto, during
or after the Engagement Period; and
 
(B) 50% of the Transaction Fee shall be paid to KPMGCF, subject to the Minimum
Transaction Fee, with respect to a Transaction with the parties listed on
Exhibit B attached hereto, or their respective parent, subsidiaries, beneficial
owners or other affiliates, which entities have been sourced by Empire prior to
the date of this Agreement, provided the Transaction is executed on or before
June 15, 2009 or 75% of the Transaction Fee shall be paid to KPMGCF, subject to
the Minimum Transaction Fee, provided the Transaction is executed within the
Engagement Period and closed during or after such period.
 
“Recapitalization Transaction” means a private or public placement of securities
or debt obligations of the Company and/or any affiliate or subsidiary thereof,
in one or more related transactions, to one or more investor(s) and/or source(s)
of financing, in the form of debt obligations (including term and revolving debt
and credit support facilities such as letters of credit), common stock,
convertible preferred stock, convertible debt securities, preferred stock,
equity-linked securities, warrants, equity or equity-linked joint ventures or
other equity or equity-linked arrangements (collectively, “Securities”).
 
“Restructuring Transaction” means any modification to the existing debt
obligations including without limitation, the direct or indirect repurchase of
all or a portion of the existing debt obligations of the Company, modification
of the terms of the existing debt obligations, or the exchange of the existing
debt obligations for new debt obligations or debt or equity securities or any
combination thereof.
 
“Recapitalization Consideration” means:
 
(A)           The total consideration for the Securities sold which is received,
directly or indirectly, by the Company, including the assumption or
extinguishment of indebtedness, the issuance of guarantees and contingent
payment obligations; and
 
(B)           Any amounts paid into escrow and amounts payable in the future
whether or not subject to any contingency.
 
(e)          “Minimum Transaction Fee” shall mean a minimum cash fee equal to
$500,000 payable to KPMGCF contemporaneously upon the consummation of a
Transaction provided, that the Company shall be obligated to pay the Minimum
Transaction Fee only once. Only the Minimum Transaction Fee shall be paid to
KPMGCF in the event of a settlement with existing holders of the Company’s
second lien notes.  When calculating the Minimum Transaction Fee, the Company
will not be credited with the Retainer or Monthly Fees paid to KPMG up to the
date of closing of the Transaction.
 
(f)          Expense Reimbursement.  In addition to all other payments pursuant
to this Section 5, the Company shall reimburse KPMGCF for all reasonable
out-of-pocket expenses incurred in connection with the services to be provided
under this Agreement, promptly as billed.  Out-of-pocket expenses shall include,
but not be limited to, all reasonable travel expenses, expenses incurred in
connection with background screening, computer and research charges, attorney
fees incurred in connection with the documentation of this Agreement and
obtaining Bankruptcy Court approval hereof, messenger services and long-distance
telephone and cellular calls incurred by KPMGCF in connection with the services
to be provided to the Company.  Payment of all fees and reimbursed out-of-pocket
expenses shall be made in care of KPMG Corporate Finance LLC, Attention: Rebecca
McGinley, per the following wire transfer instructions:
 
5

--------------------------------------------------------------------------------


 
Wire Transfer Instructions:
 
BB&T
200 E Pratt Street, Ste 2051
Baltimore, MD 21202-6103

 
ABA #055003308
Account #0005156267076
 
6.           Confidential Information.  In connection with KPMGCF’s engagement,
the Company will furnish KPMGCF with all information that KPMGCF reasonably
requests and will provide KPMGCF with access to the Company’s officers,
directors, accountants, counsel and other advisors, and will otherwise cooperate
with KPMGCF in all phases of its financial advisory services.  The Company
recognizes and confirms that in rendering services hereunder, KPMGCF will be
using and relying on, and assuming the accuracy of, without any independent
verification, data, material and other information (collectively, the
“Information”) furnished to KPMGCF by or on behalf of the Company or other third
parties (including their agents, counsel, employees and representatives).  The
Information will be, to the Company’s best knowledge, accurate and complete in
all material respects at the time it is provided, and the Company hereby agrees
to correct any Information so provided to KPMGCF if it subsequently becomes
aware that any such Information was or has become inaccurate or misleading in
any respect.  The Company understands that KPMGCF will not be responsible for
independently verifying the accuracy of the Information and shall not be liable
for inaccuracies in any such Information.  The Company will assure that all
Information supplied to KPMGCF by or on behalf of the Company will, as of its
respective dates, be accurate and complete in all material respects.
 
7.           Choice of Law; Jury Trial.  This Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York, without
regard to any principles of conflict of laws.  To the extent permitted by law,
the parties to this Agreement waive any right to trial by jury in any action,
proceeding or counterclaim (whether based upon contract, tort or otherwise)
related to or arising out of the engagement of KPMGCF pursuant to, or the
performance by KPMGCF of the services contemplated by, this Agreement.
 
8.           Dispute Resolution; Jurisdiction.
 
(a)         Any controversy arising out of or concerning this Agreement shall be
determined by arbitration upon the initiation of either party, and shall be
settled and conclusively resolved by a single, mutually-acceptable arbitrator
who shall be experienced in corporate finance matters (including mergers and
acquisitions).  The cost of such arbitrator shall be borne equally by the
parties.  The arbitration shall be conducted under the auspices of, and subject
to the rules of, the Financial Industry Regulatory Authority (“FINRA”).  If the
parties are unable to agree upon an arbitrator, the arbitrator shall be selected
in accordance with FINRA rules.  The arbitration shall be conducted in New York,
New York and the written decision of the arbitrator shall be final and binding
on the parties and enforceable in any court of competent jurisdiction.  If the
dispute or controversy between the parties concerns the determination or
calculation of fees payable to KPMGCF hereunder, KPMGCF and the Company agree
that the amounts in dispute shall be placed in an escrow account upon the
consummation of the Transaction (with any amounts not in dispute being paid to
KPMGCF at closing) pending the outcome of the arbitration.
 
6

--------------------------------------------------------------------------------


 
(b)         Notwithstanding the provisions of Section 9(a), in the event that
the Company files a voluntary petition for relief under the Bankruptcy Code, the
parties hereby consent and submit to the exclusive jurisdiction of the
Bankruptcy Court for any actions, suits or proceedings arising out of or
relating to this Agreement and all matters contemplated hereby and agree not to
commence any action, suit or proceeding relating thereto except in such court.
 
9.           Severability.  If it is found in a final judgment by a court of
competent jurisdiction (not subject to further appeal) that any term or
provision hereof is invalid or unenforceable, (a) the remaining terms and
provisions hereof shall be unimpaired and shall remain in full force and effect
and (b) the invalid or unenforceable provision or term shall be replaced by a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of such invalid or unenforceable term or provision.
 
10.         Counterparts.  This Agreement may be executed simultaneously in two
counterparts, and by the parties hereto in separate counterparts, each of which
when executed will be deemed an original, but all of which taken together will
constitute one and the same instrument.  Any signature delivered by facsimile or
electronic mail shall be deemed to be an original signature hereto.
 
11.         Publicity.  When the Transaction is completed, and subject to
compliance with applicable securities laws, KPMGCF may, at its option and
expense, place announcements and advertisements or otherwise publicize the
Transaction and KPMGCF’s role in it (which may include the reproduction of the
Company’s logo) on KPMGCF’s internet website and in such newspapers and
periodicals as it may choose stating that KPMGCF has acted as financial advisor
to the Company with respect to the Transaction.
 
12.         Entire Agreement.  This Agreement embodies the entire agreement and
understanding of the parties hereto and supersedes any and all prior agreements,
arrangements and understanding relating to the matters provided for herein.  No
alteration, waiver, amendment, change or supplement hereto shall be binding or
effective unless the same is set forth in writing signed by a duly authorized
representative of each party.
 
13.         Attorneys’ Fees.  If any party to this Agreement brings an action
directly or indirectly based upon this Agreement or the matters contemplated
hereby against any other party, the prevailing party shall be entitled to
recover from the non-prevailing party, in addition to any other appropriate
amounts, its reasonable costs and expenses in connection with such proceeding,
including, but not limited to, reasonable attorneys’ fees (including in-house
counsel) and court costs.
 
7

--------------------------------------------------------------------------------


 
14.         Indemnification.
 
(a)         The Company shall defend, indemnify and hold harmless KPMGCF, its
affiliates, and their respective directors, officers, members, employees,
agents, representatives and controlling persons (KPMGCF and each such entity or
person being an “Indemnified Party”) from and against any and all losses,
claims, damages, expenses and liabilities (collectively, “Losses”), as incurred,
to which such Indemnified Party may become subject, related to or arising out of
activities performed by or on behalf of an Indemnified Party pursuant to this
Agreement, any transactions contemplated hereby, or the Indemnified Party’s role
in connection therewith. The Company shall have no obligation to indemnify and
hold harmless an Indemnified Party for any Losses found in a final judgment by a
Court of competent jurisdiction to have resulted primarily from actions taken or
omitted to be taken by the Indemnified Party in bad faith or from the
Indemnified Party’s gross negligence or willful misconduct in performing the
services described.
 
(b)         Promptly after receipt by an Indemnified Party of notice of any
claim or the commencement of any action, suit or proceeding with respect to
which an Indemnified Party may be entitled to indemnity hereunder, the
Indemnified Party will notify the Company in writing of such claim or of the
commencement of such action or proceeding, provided that the failure to notify
the Company shall not relieve it from any liability under this Agreement except
to the extent it has been materially prejudiced by such failure.  The
Company may, upon written notice to the Indemnified Party, assume the defense of
such claim, action, suit or proceeding, will employ counsel satisfactory to the
Indemnified Party to represent the Indemnified Party, and will pay the fees and
disbursements of such counsel, as incurred.  Each Indemnified Party shall have
the right to retain its own counsel at its own expense.  Notwithstanding the
foregoing, the Company shall not have the right to assume the defense of such
claim, action, suit or proceeding and shall pay or reimburse as incurred the
fees and expenses of not more than one separate law firm per relevant
jurisdiction (including local counsel) representing such Indemnified Party if
(a) the Company shall have failed to timely assume the defense of such claim,
action, suit, or proceeding, or (b) the named parties to any such claim, action,
suit, or proceeding (including any impleaded parties) include one or more
Indemnified Parties and the Company and the Indemnified Party shall have
reasonably concluded that a conflict may arise between the positions of the
Indemnified Party and the Company or that there may be legal defenses available
to it that are different from or additional to those available to the Company.
 
(c)         The Company shall not be liable for any settlement of any claim,
action, suit, or proceeding without its consent (which consent shall not be
unreasonably withheld), but, if settled with its consent or if there be final
judgment for a plaintiff in any claim, suit, action, or proceeding, the Company
shall defend, indemnify, and hold harmless each Indemnified Party from and
against any and all Losses by reason of such settlement or judgment to the
extent provided in this Agreement.  Notwithstanding the immediately preceding
sentence, if at any time an Indemnified Party shall have requested the Company
to reimburse such Indemnified Party for legal or other expenses in connection
with investigating, responding to, or defending any claim, action, suit, or
proceeding as contemplated by this Agreement, the Company shall be liable for
any settlement of any such claim, action, suit, or proceeding without its
consent if (a) such settlement is entered into more than 30 days after receipt
by the Company of such request for reimbursement and (b) the Company shall not
have reimbursed such Indemnified Party in accordance with such request prior to
the date of such settlement.  The Company shall not, without the Indemnified
Party’s prior written consent, settle, compromise or consent to the entry of any
judgment in any pending or threatened claim, action or proceeding in respect of
which indemnification could be sought under this Agreement (whether or not any
Indemnified Party is an actual or potential party to such claim, action or
proceeding), unless such settlement, compromise or consent includes an
unconditional release of each Indemnified Party from all liability arising out
of such claim, action or proceeding and does not include a statement as to or an
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Party.
 
8

--------------------------------------------------------------------------------


 
(d)         In the event any Indemnified Party is requested or required to
appear as a witness in any action, suit or proceeding brought by or on behalf of
or against the Company or any affiliate or any participant in a Transaction
covered hereby in which such Indemnified Party is not named as a party, the
Company agrees to reimburse the Indemnified Party for all reasonable expenses
incurred by it in connection with such Indemnified Party’s appearing and
preparing to appear as a witness, including, without limitation, the fees and
disbursements of its legal counsel, and to compensate KPMGCF at its
then-prevailing hourly rates.
 
15.         Contribution.
 
If for any reason the indemnification provided in this Agreement is unavailable
to an Indemnified Party or insufficient to hold an Indemnified Party harmless,
the Company shall contribute to the amount paid or payable by such Indemnified
Party as a result of such Losses (or actions or proceedings in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
or proposed to be received by the Company on one hand and the Indemnified Party
on the other hand in connection with services provided by KPMGCF under this
Agreement.  If, however, the allocation provided by the immediately preceding
sentence is not permitted by applicable law or otherwise, the Company shall
contribute to such amount paid or payable by any Indemnified Party to reflect
not only the relative benefits but also the relative fault of the Company on the
one hand and the Indemnified Parties on the other hand in connection with any
actions or omissions or any other matters that result in any such Losses as well
as any other relevant equitable considerations.  Relative benefits to the
Company, on the one hand, and to an Indemnified Party, on the other hand, shall
be deemed to be in the same proportion as (a) the total value of the Transaction
or proposed Transaction bears to (b) all fees actually received by KPMGCF under
the Agreement.  Notwithstanding the foregoing, the aggregate contribution of all
Indemnified Parties to all Losses shall not exceed the amount of fees actually
received by KPMGCF under this Agreement.
 
16.         Reimbursement of Litigation Expenses.
 
The Company also agrees to reimburse KPMGCF, its affiliates, and their
respective directors, officers, members, employees, agents, representatives and
controlling persons for all expenses (including counsel fees and disbursements)
as they are incurred by such entity or person in connection with the
investigation of, preparation for, or defense of any pending or threatened
claim, or any action, investigation, suit or proceeding related to or arising
out of activities performed by or on behalf of such entity or person pursuant to
this Agreement, any transactions contemplated hereby, or its or his role in
connection therewith, whether or not such entity or person is a party and
whether or not such claim, action or proceeding is initiated or brought by or on
behalf of the Company.
 
9

--------------------------------------------------------------------------------


 
17.         Limitation of Liability.
 
The Company also agrees that KPMGCF, its affiliates, and their respective
directors, officers, members, employees, agents, representatives and controlling
persons shall not be liable (whether directly or indirectly, in contract or tort
or otherwise) to the Company or its security holders or creditors, for any
matter, cause or thing related to or arising out of the engagement of KPMGCF
pursuant to, or the performance by KPMGCF of the services contemplated by, this
Agreement, except to the extent that KPMGCF is found in a final judgment by a
Court of competent jurisdiction to have acted or failed to act in bad faith or
with gross negligence or willful misconduct in performing the services described
in this Agreement.
 
The provisions of Sections 15, 16, 17 and 18 shall be in addition to any
liability that the Company may otherwise have and shall be binding upon and
inure to the benefit of any successors, assigns, heirs, and personal
representatives of the Company. These provisions shall be operative in full
force and effect regardless of any termination or expiration of this Agreement.
 
18.         Successors and Assigns.  The benefits of this Agreement shall inure
to the respective successors and permitted assigns of the parties hereto and the
obligations and liabilities assumed in this Agreement by the parties hereto
shall be binding upon their respective successors and assigns.  This Agreement
may not be assigned without the prior written consent of the nonassigning party.
 
19.         No Conflict.  KPMGCF has informed you that it is currently providing
services to several industry participants, some of which may be competitors of
the Company. You agree that the Company and its directors and shareholders will
not commence any action, suit or proceeding or make any demand, complaint or
claim against KPMGCF, its subsidiaries or affiliates, or their partners,
directors, officers, or other personnel during or subsequent to the Engagement
Period alleging that KPMGCF was in a conflict of interest by providing services
to both the Company and other industry participants.
 
20.         Member Firms.  KPMGCF may, in its discretion, request that employees
of one of its member firms affiliated with KPMG International (“Member Firms”)
assist KPMGCF in its performance under this Agreement.  KPMGCF will remain
responsible to Company for the conduct of any such Member Firms in connection
with the performance of this Agreement.  Company acknowledges that Member Firms
are not parties to this Agreement and the obligations set out in this Agreement
are intended to be enforceable by Company only against KPMGCF.
 
21.         Force Majeure.  KPMGCF shall have no liability for delays, failure
in performance, or damages due to fire, explosion, lighting, power surges or
failures, strikes or labor disputes, water, acts of god, the elements, war,
civil disturbances, acts of civil or military authorities, telecommunications
failure, fuel or energy shortages, acts or omissions of communications carriers,
or other causes beyond KPMGCF’s control whether or not similar to the foregoing.
 
10

--------------------------------------------------------------------------------


 
22.          Intellectual property.  KPMGCF shall retain ownership of the
copyright and all other intellectual property rights in the product of KPMGCF’s
services performed hereunder, whether oral or tangible, and ownership of
KPMGCF’s work papers.  Company shall acquire ownership of any product of the
services performed in its tangible form upon payment in full of KPMGCF’s fees
and full reimbursement of expenses.  For the purposes of delivering services to
Company and other KPMGCF clients, KPMGCF and its related entities shall be
entitled to use, develop or share with each other knowledge, experience and
skills of general application gained through performing the services hereunder.
 
This Agreement shall be effective as of June 3, 2009 (the “Effective Date”).
 

 
EMPIRE RESORTS, INC.
     
By:
/s/ Joseph E. Bernstein    
Name:
Joseph E. Bernstein    
Title:
President and CEO






 
MONTICELLO RACEWAY MANAGEMENT INC.
     
By:
/s/ Ronald Radcliffe    
Name:
Ronald Radcliffe    
Title:
Treasurer and Secretary






 
KPMG CORPORATE FINANCE LLC
     
By:
/s/ Lorie R. Beers    
Name:
Lorie R. Beers    
Title:
Managing Director



11